Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowability
	Terminal disclaimer is approved by the Office on 17th May 2021.
	Please refer to the applicant’s remarks pages 4 – 6 along with claim amendments that were filed on 25th October 2021.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Wetterwald et al, US 2016/0021014 A1: a device in a network receives one or more packets that are part of a traffic flow and provides a sample packet to a path computation element (PCE) that includes a signature that uniquely identifies the traffic flow.
2. Matthews et al, US 2015/0092591 A1: a system that monitors network congestion wherein a traffic shaper controls a volume of packets transmitted via egress ports in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports rate limiting, and packets with certain attributes are marked by changing a value in a packet or in metadata associated with the packet from a first value to a second value, and the marked packets may be buffered in capture buffer for further analysis to determine which flow caused the start condition.
3. Kraft et al, US 9,736,264 B2: a learning personal audio system characterizes the digitized ambient sound so as to generate feature data for the digitized ambient sound, instructs a network interface to transmit the feature data to the remote server, requests one or more appropriate sound profiles from the remote server based upon the feature data, receives one or more selected sound profiles, selected by the remote server based upon the feature data, and initiates processing of the digitized ambient sound based upon the one or more selected sound profiles received from the remote server to generate digitized processed sound. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        26th October 2021